This is an appeal from the ruling of the trial court overruling plea of privilege. The appellee has filed a motion, accompanied by proper affidavits and certificates, showing that since the appeal of this case, final judgment has been entered in favor of plaintiff in the main cause and the time for appeal has expired without any appeal having been taken therefrom, and that the parties, by mutual agreement, have settled the controversy. The appellee has moved to dismiss the appeal on the ground that the question involved has become moot. While counsel for appellant has made a qualified denial of some of the representations contained in the motion, he has not denied the essentials thereof. We assume therefore that since this appeal, final judgment has been entered in the main cause and the parties have settled the controversy. It would serve no useful purpose for us to now reverse the judgment appealed from. The question involved has become moot. 3 Tex.Jur. 72. The appeal is therefore dismissed at appellant's cost.